In an action to recover damages for personal injuries sustained by respondent Edward P. McAndrews, by his wife, respondent Viola B. McAndrews, by his daughter, plaintiff Rose Marie McAndrews, and by respondent Edward P. McAndrews for medical expenses- and loss of services incidental to his wife’s injuries, the jury rendered a verdict in favor of the wife for $15,000, in favor of her husband for $1,000 for his personal injuries and $500 for medical expenses and loss of services, and in favor of plaintiff for $500. The court set aside, as inadequate, the verdict in favor of the wife and set aside the verdict of the husband for medical expenses and loss of services, although no motion was made to do so, on the ground that a recovery in his action is dependent upon a recovery in the wife’s action, and severed the actions. The appeal is from the order insofar as it sets aside the verdicts. Order unanimously affirmed, with costs. A review of the undisputed evidence as to the nature and extent of the wife’s injuries affords no reason for disturbing the conclusions reached by the trial court in the exercise of its discretionary powers. Present—Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.